            Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

TERRY BLACK’S BARBECUE, LLC
and TERRY BLACK’S BARBECUE
DALLAS, LLC,
      Plaintiffs,

v.                                                   CIVIL ACTION NO. 1:20-cv-665

STATE AUTOMOBILE MUTUAL
INSURANCE COMPANY and
RUCKER-OHLENDORF INSURANCE,
     Defendants.

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446(a), Defendant, State Automobile Mutual

Insurance Company ("State Auto") hereby files this Notice of Removal of the action described

below from the District Court for Travis County, Texas to this Court, and in support thereof, states

as follows:

       1.      On May 14, 2020, Plaintiffs, Terry Black’s Barbecue, LLC and Terry Black’s

Barbecue Dallas, LLC (collectively, “Plaintiffs”), filed an action against State Auto and Rucker-

Ohlendorf Insurance (“ROI”) in the 250th Judicial District Court for Travis County, Texas.

       2.      A copy of the Summons and Plaintiffs’ Petition were received by CSC, State Auto’s

agent for service of process, on May 27, 2020. A copy of the Summons is attached to the Appendix

as Exhibit C and a copy of Plaintiffs’ Original Petition is attached to the Appendix as Exhibit B.

       3.      Plaintiffs’ Petition seeks declaratory relief and monetary damages against State

Auto for breach of contract, breach of good faith and fair dealing, violation of the Texas Insurance

Code and violation of the Texas Prompt Payment Act arising out of Plaintiffs’ claim for insurance
             Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 2 of 11




coverage with respect to losses allegedly sustained by Plaintiffs as a result of COVID-19. See

Appendix, Exhibit B.

        4.      Plaintiffs also allege that, “[i]f Business Income loss coverage is found not to exist

under the facts and circumstances of this Cause, Defendant ROI was negligent in failing to procure

such coverage for Plaintiffs.” See Appendix, Exhibit B, at ¶ 44. In other words, Plaintiffs argue in

the event that the insurance coverage with State Auto is fully and completely litigated, and in the

event that such litigation establishes no coverage for Plaintiffs, and in the event that the basis for

no coverage is an issue upon which they believe they were misled by ROI, then Plaintiffs will seek

monetary damages against ROI for failure to procure adequate insurance coverage. As set forth

below, ROI’s inclusion as a defendant in this matter constitutes fraudulent or improper joinder1

because: (1) the claim against ROI can only even potentially exist upon the completion of the

litigation against State Auto, and therefore there is no reasonable possibility of Plaintiffs prevailing

against ROI in the current matter; and (2) Plaintiffs’ claim against ROI is otherwise precluded

under Texas law, which does not impose liability on an insurance agent or broker in the absence

of an affirmative misrepresentation by the agent or broker. This Court should therefore disregard

ROI’s citizenship for purposes of the diversity analysis.

                            BASIS FOR FEDERAL JURISDICTION

        5.      This court has original jurisdiction of this action under 28 U.S.C. § 1332 because

there is complete diversity of citizenship between the validly joined parties, and the amount in

controversy, exclusive of interest and costs, exceeds $75,000. See 28 U.S.C. § 1441.




1
 “There is no substantive difference between the terms ‘improper joinder’ and ‘fraudulent joinder,’
but the use of the term ‘improper joinder’ is preferred by the Fifth Circuit.” Yeldell v. GeoVera
Specialty Ins. Co., 2012 WL 5451822, at *1 n.1 (N.D. Tex. 2012)



                                                   2
              Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 3 of 11




         6.      Removal to the United States District Court for the Western District of Texas,

Austin Division is proper because it is the district and division embracing the place where the

removed action was pending. See 28 U.S.C. § 1441(a).

                          DIVERSITY OF CITIZENSHIP EXISTS
                       BETWEEN THE PROPERLY JOINED PARTIES

         7.      Plaintiffs, Terry Black’s Barbecue, LLC and Terry Black’s Barbecue Dallas, LLC,

are Texas limited liability companies. Appendix, Exhibit B, ¶¶ 1-2. On information and belief,

Plaintiffs’ members are Terry W. Black, Christina L. Black, Michael W. Black, and Mark R. Black.

         8.      On information and belief, Terry W. Black, Christina L. Black, Michael W. Black,

and Mark R. Black are each citizens of Texas.

         9.      Defendant, State Auto, is an Ohio corporation with its principal place of business

in Ohio.

         10.     Because ROI has been improperly joined, ROI’s citizenship must be disregarded

for the purposes of diversity analysis. Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir.

1993).

         11.     Therefore, there is complete diversity of citizenship between Plaintiffs and State

Auto, the only properly joined defendant.

                            ROI HAS BEEN IMPROPERLY JOINED

         12.     A resident defendant has been improperly joined if there is “no possibility” that the

plaintiff will be able to establish a cause of action against the defendant in state court. Griggs v.

State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1999). The Fifth Circuit has recognized that “the

standard more accurately is described as requiring a showing that there is ‘no reasonable basis' for

predicting liability on the claims alleged.” See Badon v. RJR Nabisco, Inc., 236 F.3d 282, 286 &

n.4 (5th Cir. 2000) (applying “arguably a reasonable basis” test); Griggs, 181 F.3d at 701 (“[W]e



                                                   3
           Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 4 of 11




have never held that a particular plaintiff might possibly establish liability by the mere hypothetical

possibility that such an action could exist.”).

    THERE IS NO REASONABLE POSSIBILITY THAT THE PLAINTIFFS CAN
  LITIGATE THEIR NEGLIGENCE CLAIM AGAINST ROI UNTIL THE PENDING
               SUIT AGAINST STATE AUTO IS COMPLETED

       13.     Plaintiffs’ claim against ROI is entirely derivative of their claims against State

Auto, and will not come to fruition unless and until: (1) the insurance coverage with State Auto is

fully and completely litigated; (2) such litigation establishes no coverage for Plaintiffs; and (3) the

basis for no coverage is an issue upon which Plaintiffs believe they were misled by ROI.

       14.     Courts routinely recognize that claims against insurance agents or brokers before

coverage has been litigated and determined are unripe because such claims are “entirely based on

contingent future events[.]” Monroe Guar. Ins. Co. v. Newtex Realty, LP, Case No. 18-cv-00256,

2019 WL 1261138 at *2 (N.D. Tex. Mar. 4, 2019) (collecting cases from other jurisdictions that

have reached similar conclusions: S. Pilot Ins. Co. v. CECS, Inc., 15 F. Supp. 3d 1284, 1294 (N.D.

Ga. 2013) (holding that insured’s third-party claim against insurance agent was not fit for review

where insured’s liability depended on an underlying declaratory judgment action’s

resolution), order clarified by 15 F. Supp. 3d 1329 (N.D. Ga. 2013), and motion to certify appeal

denied by 15 F. Supp. 3d 1335 (N.D. Ga. 2013); Westport Ins. Corp. v. Hamilton Wharton Grp.,

Inc., 2011 WL 724737, at *4 (S.D.N.Y. Feb. 23, 2011) (holding that insured’s third-party claims

against insurance agent should be dismissed because they were contingent upon the result of the

pending coverage dispute), aff'd, 483 F. App'x 599, 603-04 (2d Cir. 2012); Mt. Hawley Ins. Co. v.

Giant Oil, Inc., 2010 WL 1525518, at *1-2 (M.D. Fla. Apr. 15, 2010) (holding that insured’s

claims against agent should be dismissed as unripe because each claim is contingent “upon an

outcome adverse to [the insured] in [the insurer’s] pending declaratory judgment action”)); see




                                                  4
           Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 5 of 11




also JWC Hamptons, Inc. v. Empire Indem. Ins. Co.¸ No. 19-cv-62232, 2020 WL 37571 at *2

(S.D. Fla. January 3, 2020) (holding that the insured’s negligent procurement claim against its

insurance broker prior to ruling on coverage was premature and, thus, the broker was fraudulent

joined).

       15.     In Monroe Guar., the insurer filed a complaint for declaratory judgment against its

insured seeking a declaration that the insurance policy issued to the insured did not afford coverage

for alleged damage to the insured’s property caused by a former tenant’s theft and vandalism. 2019

WL 1261138 at *1. The insured filed a counterclaim against the insurer and a third party complaint

against the insurance agency that placed the policy asserting that the agent was negligence in

procuring the policy. Id. The court dismissed the third party complaint against the agent, holding

that the insured’s claim against the agent was not ripe for adjudication because the agent’s

“potential liability [was] based on a hypothetical factual scenario that [had] not occurred” and

“may never occur.” Id. at *2.

       16.     Just as in Monroe Guar. and the numerous other cases cited above, Plaintiffs’

negligence claim against ROI is entirely hypothetical and derivative of the claim against State

Auto, as it cannot exist unless and until the litigation against State Auto is resolved. Indeed,

Plaintiffs’ own Petition acknowledges that their claim against ROI is contingent on a finding that

the State Auto policies afford no coverage. See Appendix, Exhibit B at ¶ 44 (“If Business Income

loss coverage is found not to exist under the facts and circumstances of this Cause, Defendant ROI

was negligent in failing to procure such coverage for Plaintiffs.”)(emphasis added).

       17.     Accordingly, there is no reasonable possibility that Plaintiffs can prevail against

ROI in the context of the current suit because their claim is unripe and premature unless and until

the litigation against State Auto is completed.




                                                  5
          Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 6 of 11




    THERE IS ALSO NO REASONABLE POSSIBILITY THAT PLAINTIFFS CAN
  OTHERWISE PREVAIL ON THEIR NEGLIGENCE CLAIM AGAINST ROI, EVEN
           AFTER THE SUIT AGAINST STATE AUTO IS RESOLVED

       18.     Even if a court determines that the State Auto policies afford no coverage for

Plaintiffs’ claimed losses, there is no reasonable possibility that Plaintiffs will prevail on their

claim that ROI was negligent in failing to procure adequate insurance coverage under Texas law

because Texas law does not recognize a general duty of insurance agents like ROI to obtain

coverage or ensure that such coverage is adequate.

       19.     “It is well settled that the right to recover for injuries from negligence must be based

on the breach of a duty and, in the absence of a duty, there can be no negligence.” Sledge v. Mullin,

927 S.W.2d 89, 93 (Tex. App. – Fort Worth 1996). However, the Texas Supreme Court has held

that that an insurance agent has no general duty to obtain coverage nor to make sure the coverage

obtained for an insured is adequate, because if they did, “agents would be rendered ‘blanket

insurers.’” May¸ 844 S.W.2d at 669-72. Texas law recognizes that an insurance agent has a duty:

“(1) to use reasonable diligence in attempting to place the requested insurance; and (2) to inform

the client promptly if unable to do so.” Moore v. Whitney-Vaky Ins. Ag., 966 S.W.2d 690, 691

(Tex. App. – San Antonio 1998) (citing May v. United Servers Ass’n of America¸ 844 S.W.2d 666,

669 (Tex. 1992)).

       20.     The factual allegations in the Petition do not provide a basis for recovery against

ROI. Plaintiffs allege that ROI generally understood their businesses and income streams and

should have ensured they purchased coverage for COVID-19-related losses. Appendix, Exhibit

B, at ¶ 43. To the extent the State Auto policy provides no coverage for their losses, Plaintiffs

allege ROI “was negligent in failing to procure such coverage for Plaintiffs.” Id. at ¶ 44. Plaintiffs

also allege that ROI “negligently failed to evaluate the sufficiency of coverage limits it was




                                                  6
             Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 7 of 11




recommending and selling to Plaintiffs and it was negligent in failing to recommend and to procure

for Plaintiffs, Business Income loss coverage with limits in greater amounts that would be

sufficient to cover all or a significant portion of their predictable losses in the event of a covered

business interruption event.” Id. at ¶ 45.

       21.      Such general allegations are insufficient to state a claim for negligence under Texas

law. The Petition contains no allegations that ROI made a specific, affirmative misrepresentation

regarding the scope of insurance coverage afforded by the State Auto policies, nor do Plaintiffs

allege that they requested a specific policy coverage or a specific increased limit of liability that

ROI failed to place.

       22.      Texas courts have routinely held that general “failure to procure coverage”

allegations are insufficient to state a claim for negligence against an insurance agent. See, e.g.,

May¸ 844 S.W.2d at 669; Moore, 966 S.W.2d at 692-93 (holding that an insured did not state a

negligence claim against its agent when the insured was never “led wrongly to believe that [his]

policy provided protection against a particular risk that was in fact excluded from the policy’s

coverage”); Sledge, 927 S.W.2d at 93; Choucroun v. Sol L. Wisenberg Ins. Agency – Life & Health

Div. d/b/a Wisenberg Ins., 2004 WL 2823147, at *4-6 (Tex. App. – Houston [1st Dist.] 2004)

(finding that insurance agent had no duty to inform the insured that damages to the contents of the

insured’s building caused by rain were not covered unless a covered loss led to the damage of the

building).

       23.      Given that Plaintiffs have not, and likely cannot, allege that ROI specifically and

affirmatively misrepresented that the State Auto policies would afford coverage for Plaintiffs’

alleged COVID-19-related losses, there is no “reasonable possibility” that Plaintiffs can prevail on

their negligence claim against ROI.




                                                  7
           Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 8 of 11




  ROI IS ALSO NOT A NECESSARY PARTY TO PLAINTIFFS’ CAUSE OF ACTION
                     FOR DECLARATORY JUDGMENT

       24.       Likely understanding that they cannot sustain a claim against ROI for negligence,

Plaintiffs seek to avoid removal of this action by alleging that ROI is “joined as a necessary party

pursuant to § 37.006(a), Tex. Civ. Prac. & Rem. Code[.]” Appendix, Exhibit B, at ¶ 7.

       25.       However, assuming that the negligence claim against ROI must fail and complete

diversity otherwise exists, the joinder of parties here would be governed by Rule 19 of the Federal

Rules of Civil Procedure. Rule 19(a) “allows the joinder of necessary parties, unless that joinder

would defeat diversity jurisdiction.” Cornhill Ins. PLC v. Valsamis, Inc., 106 F.3d 80, 84 (5th Cir.

1997) (emphasis added). If joinder would defeat diversity jurisdiction, then a court must determine

“whether the potentially joined parties are indispensable, that is, [whether,] as a matter of equity

and good conscience, the lawsuit cannot proceed without them.” Id. Courts have held that an

insurance agent and insurance broker are not necessary parties to an insurance coverage

declaratory judgment action because an insured “can obtain complete relief on its claims against

[an insurer] in the absence of the insurance agent and the insurance broker.” Tower Ins. Co. of New

York v. Zing Lu, LLC, 2009 WL 4730394, at *1 (S.D. Tex. 2009).

       26.       Thus, under the applicable federal rules of procedure that apply in the instant action,

ROI does not constitute a necessary party and cannot be joined as a defendant in this action under

Rule 19.

       27.       Based upon the foregoing, because Plaintiffs are citizens of Texas, and the only

properly joined defendant, State Auto, is not, complete diversity of citizenship exists under 28

U.S.C. § 1332.




                                                   8
           Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 9 of 11




             AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

       28.     The Petition alleges that, as a consequence of State Auto’s actions, Plaintiffs have

suffered damages, including loss of business income, and incurred extra expenses it claims are due

under the State Auto policy, and is entitled to these actual damages, treble damages, attorney’s

fees and interest. Appendix, Exhibit B, at ¶¶ 20, 31-32, 40, 41.

       29.     While the Petition does not plead a specific amount in controversy, the

documentation and information provided to State Auto by or on behalf of Plaintiffs indicates that

Plaintiffs seek in excess of $75,000. In particular, Plaintiffs’ insurance broker, ROI, stated in a

May 13, 2020 e-mail to State Auto that “[d]ue to the current situation, sales are down $2 Mil [sic]

the first 4 months of the year.” May 13, 2020 e-mail from ROI to State Auto, Appendix, Exhibit

I.

       30.     State Auto denies that it is liable for Plaintiffs’ alleged loss of income and extra

expenses. However, based on the foregoing, State Auto alleges that the amount in controversy,

exclusive of interest and costs, exceeds $75,000.

                                   REMOVAL PROCEDURE

       31.     This Notice of Removal is timely because it was filed within thirty days after receipt

of Plaintiffs’ initial pleading by CSC, in its capacity as State Auto’s agent for service of process,

on May 27, 2020. See 28 U.S.C. § 1446(b)(1).

       32.     Co-defendant, Rucker-Ohlendorf, Inc. has indicated it assents to the instant

removal.

       33.     Promptly after filing this Notice of Removal State Auto will provide written notice

of same to Plaintiffs and will file with the clerk of the District Court for Travis County, Texas a

copy of this Notice of Removal. See 28 U.S.C. §1446(d).




                                                 9
          Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 10 of 11




       WHEREFORE, Defendant, State Automobile Mutual Insurance Company, hereby requests

that this action now pending against it in the District Court for Travis County, Texas be removed

to this Court.

                                            Respectfully submitted,

                                            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                     By:    /s/ Christopher W. Martin
                                            Christopher W. Martin
                                            State Bar No. 13057620
                                            Clinton J. Wolbert
                                            State Bar No. 24103020
                                            808 Travis, 11th Floor
                                            Houston, Texas 77002
                                            Telephone: (713) 632-1700
                                            Facsimile: (713) 222-0101
                                            Email: martin@mdjwlaw.com
                                            Email: wolbert@mdjwlaw.com

                                            and

                                            Adam H. Fleischer*
                                            Matthew P. Fortin*
                                            Lindsey D. Dean*
                                            BatesCarey LLP
                                            191 North Wacker, Suite 2400
                                            Chicago, IL 60606
                                            Phone: 312.762.3100
                                            Fax: 312.762.3200
                                            Email: afleischer@batescarey.com
                                            Email: mfortin@batescarey.com
                                            Email: ldean@batescarey.com
                                            *pro hac vice applications forthcoming

                                            ATTORNEYS FOR DEFENDANT,
                                            STATE AUTOMOBILE MUTUAL
                                            INSURANCE COMPANY




                                               10
         Case 1:20-cv-00665-RP Document 1 Filed 06/25/20 Page 11 of 11




                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of this document has been served this 25th day
of June, 2020 to the following counsel of record by Electronic Filing:

       Kenneth B. Chaiken                                           kchaiken@chaikenlaw.com
       Robert L. Chaiken                                            rchaiken@chaikenlaw.com
       CHAIKEN & CHAIKEN, P.C.
       5717 Legacy Drive, Ste. 250
       Plano, Texas 75024
       Attorneys for Plaintiffs



                                                     /s/ Clinton J. Wolbert
                                                     Clinton J. Wolbert




                                                11
